       Case 1:18-mj-00170-SAB Document 34 Filed 10/14/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   DREW MILLER
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-mj-00170-SAB
12                    Plaintiff,                   JOINT MOTION TO TERMINATE
                                                   PROBATION PURSUANT TO
13           vs.                                   18 U.S.C. § 3564(C); AND
                                                   ORDER
14   DREW MILLER,
15                    Defendant.
16
17          The parties, through their respective counsel, Special Assistant United States Attorney
18   Philip Tankovich, counsel for plaintiff, and Assistant Federal Defender Matthew Lemke, counsel
19   for defendant Drew Miller, hereby move pursuant to 18 U.S.C. § 3564(c) to terminate early the
20   Defendant’s probation because Mr. Miller has satisfied all conditions of probation. Presently,
21   the Defendant’s probation is set to expire on June 24, 2022.
22          Mr. Miller was sentenced by this Court on August 1, 2019, to 12 months of unsupervised
23   probation. As a condition of probation, Mr. Miller was ordered to pay a $500 fine, pay a $10
24   special assessment, complete 25 hours of community service, and obey all laws. On June 25,
25   2020, the Court revoked Mr. Miller’s probation and resentenced him to 24 months of
26   unsupervised probation. As a condition of probation, Mr. Miller was ordered to pay any unpaid
27   previously imposed criminal monetary penalty, complete 50 hours of community service, and
28   obey all laws.
       Case 1:18-mj-00170-SAB Document 34 Filed 10/14/20 Page 2 of 3



 1   The parties stipulate that Mr. Miller has completed all his sentencing obligations. He has paid
 2   his monetary penalty in full and completed 50 hours of community service. The parties now
 3   request termination of Mr. Miller’s probation.
 4          Mr. Miller has a review hearing presented set for September 16, 2021 at 10:00 a.m. The
 5   parties also move that the review hearing date should be vacated if this motion is granted.
 6   WHEREFORE, the parties request that the Defendant’s term of probation be early terminated
 7   pursuant to 18 U.S.C. § 3564(c).
 8
 9
                                                  Respectfully submitted,
10                                                HEATHER E. WILLIAMS
11                                                Federal Defender
12   Date: August 14, 2020                        /s/ Matthew Lemke
                                                  MATTHEW LEMKE
13                                                Assistant Federal Defender
                                                  Attorney for Defendant
14                                                DREW MILLER
15
16
                                                  MCGREGOR W. SCOTT
17                                                United States Attorney
18   Date: August 14, 2020                        /s/ Philip Tankovich
                                                  PHILIP TANKOVICH
19                                                Special Assistant United States Attorney
                                                  Attorney for Plaintiff
20
21
22
23
24
25
26
27
28
       Case 1:18-mj-00170-SAB Document 34 Filed 10/14/20 Page 3 of 3



 1                                                 ORDER
 2            Pursuant to the joint motion of the parties to terminate early defendant Drew Miller’s
 3   term of probation, the Court has considered the factors under 18 U.S.C. § 3553(a) to the extent
 4   applicable and is satified that such action is warranted by the conduct of the Defendant and that
 5   the termination is in the interst of justice and hereby discharges the Defendant from his
 6   probationary term under 18 U.S.C. § 3564(c).
 7            The review hearing presently schedueld for September 16, 2021 at 10:00 a.m. is hereby
 8   vacated and, if applicable, any other dates are also vacated.
 9
10   IT IS SO ORDERED.
11
     Dated:     October 13, 2020
12                                                      UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
